



Exhibit 10.3
WAIVER

This Waiver (this “Agreement”), dated as of December 14, 2016, is made by and
between JGB (Cayman) Newton Ltd. (the “Holder”), JGB Collateral, LLC, as agent
for the Holder (“Agent”), Galena Biopharma, Inc., a Delaware corporation (the
“Company”), and each Guarantor (as defined below) signatory hereto.
WHEREAS, the Holder and the Company have entered into a Securities Purchase
Agreement dated as of May 10, 2016 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its provisions, the “Securities Purchase Agreement”), whereby the Company
issued and sold to the Holder, and the Holder purchased from the Company, a 9%
Original Issue Discount Senior Secured Convertible Debenture in the original
principal amount of $25,350,000 (as amended and restated on August 22, 2016, the
“Debenture”);
WHEREAS, the Company’s obligations under the Debenture and the other Transaction
Documents (as defined in the Securities Purchase Agreement) are unconditionally
guaranteed by each of the entities executing this Agreement as a guarantor
(collectively, the “Guarantors” and each a “Guarantor”) pursuant to a subsidiary
guaranty dated May 10, 2016 (the “Subsidiary Guaranty”);
WHEREAS, as security for all of the indebtedness and obligations due to Holders
under the Debenture and the other Transaction Documents (collectively, the
“Obligations”), Company and the Guarantors executed and delivered to the Agent a
Security Agreement dated as of May 10, 2016 (as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with its provisions, the “Security Agreement”), granting to the Agent on behalf
of Holder a security interest in the collateral, as defined in the Security
Agreement (the “Collateral”); and
WHEREAS, an Equity Conditions Failure (as defined in the Debenture) has occurred
and is continuing as a result of the VWAP (as defined in the Debenture) for the
Common Stock not being at least $4.00 per share (the “Specified ECF”) and the
Company and the Guarantors have requested that the Holder waive the Specified
ECF subject to the terms and conditions contained herein.
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
Definitions. Capitalized terms used and not defined in this Agreement shall have
the respective meanings given them in the Debenture.
Borrower and Guarantor Acknowledgments. The Company and the Guarantors
acknowledge and agree that:
Transaction Documents. The Debenture, the Securities Purchase Agreement, the
Subsidiary Guaranty, the Security Agreement, this Agreement, the other
Transaction Documents and all other agreements, instruments and other documents
executed in




--------------------------------------------------------------------------------





connection with or relating thereto (collectively, the “Debenture Documents”)
are legal, valid, binding and enforceable against the Company and Guarantors in
accordance with their terms.
Obligations. The respective obligations of the Company and the Guarantors under
the Debenture Documents are not subject to any setoff, deduction, claim,
counterclaim or defenses of any kind or character whatsoever.
Collateral. The Agent (on behalf of the Holder) has valid, enforceable and
perfected first priority security interests in and liens on the Collateral (as
defined in the Security Agreement), as to which there are no setoffs,
deductions, claims, counterclaims or defenses of any kind or character
whatsoever. Nothing contained herein shall impair or limit the continuation of
the Agent’s liens and security interests in the Collateral or the continued
perfection or priority thereof.
Holder Conduct. The Holder and the Agent have fully and timely performed all of
its obligations and duties in compliance with the Debenture Documents and
applicable law, and has acted reasonably, in good faith and appropriately under
the circumstances.
Waiver of Specified ECF. Solely with respect to the calendar months of
December 2016, January 2017, February 2017 and March 2017 (collectively, the
“Specified Months”), Holder hereby waives the requirement of paragraph (i) of
the definition of “Equity Conditions” set forth in Section 1 of the Debenture;
provided, however, that, the foregoing waiver shall be subject to the following
conditions: (a) with respect to each Specified Month, the VWAP of the Common
Stock is not less than $1.00 per share (appropriately adjusted for any stock
split, stock dividend, stock combination, stock buy-back or other similar
transaction) on any Trading Day of such Specified Month, (b) no Event of Default
has occurred and is continuing, and (c) the Company’s Cash on Hand exceeds the
outstanding principal amount of the Debenture by at least $10,000,000
(clauses (a) – (c), the “Waiver Conditions”); provided, further, however, that,
notwithstanding anything set forth in the Debenture to the contrary. Holder
shall be entitled, at its option, to receive a portion of the Monthly Allowance
for each Specified Month up to $1,000,000 in cash notwithstanding that the
Debenture may be deemed to be Stock On. For the avoidance of doubt, in the event
that any Waiver Condition fails to be satisfied during any Specified Month, the
Debenture shall automatically be Stock Off for the remainder of such calendar
month and the Holder shall be entitled to receive the entire Monthly Allowance
for such Specified Month in cash (but may still request shares of Common Stock).
Notwithstanding the foregoing waiver, the Company may not exercise the Company
Force Right so long as the Equity Conditions are not satisfied precisely as
written in the Debenture without regard to this Agreement.
Monthly Allowance for Specified Months. The parties agree that the Monthly
Allowance for each Specified Month shall be an amount equal $1,500,000 per
Specified Month. The Holder intends to redeem $1,500,000 of the Debenture during
each Specified Month, but (for the avoidance of doubt) Holder shall be under no
obligation to do so. Far the avoidance of doubt, the Company may not increase
the Monthly Allowance during the Specified Months without the prior written
consent of the Holder.
Condition Subsequent. Within fifteen (15) calendar days of the date hereof, the
Company shall (a) withdraw from the Account all cash and/or Cash Equivalents in
excess of eighteen million five hundred thousand dollars ($18,500,000) and
deposit such funds into a separate




--------------------------------------------------------------------------------





account (“Separate Account”) and (b) cause an amendment to the Securities
Account Control Agreement, in a form acceptable to the Holder, to be executed by
the Company, U.S Bank, N.A. and SVB Asset Management such that the Company may
not make withdrawals from the Account without the prior written consent of the
Holder. For the avoidance of doubt, after such time that the outstanding
Principal Amount of the Debenture is less than $18,500,000, the Holder shall, on
a monthly basis, provided that no Event of Default has occurred and is
continuing, provide written instructions in accordance; with the Securities
Account Control Agreement, as amended, with respect to the Account to wire
transfer within three (3) Business Days after the end of the month any funds in
excess of the outstanding Principal Amount of the Debenture to an account of the
Company identified to the Holder in writing. The Company and the Agent will
enter into a standard account control with respect to the Separate Account as
soon as possible after the date hereof.
Special Redemption Rights. With respect to each calendar month, if the price per
share of Common Stock on a principal Trading Market (including any intra-Trading
Day Price) at any point in time of any Trading Day exceeds the closing price per
share of the common Stock on the immediately preceding Trading Day by more than
twenty-five percent (2 5%), regardless if the Debenture is Stock On or Stock
Off, the Holder, at its option, may redeem any portion of the outstanding
principal amount of the Debenture in Common Stock (the “Special Redemption”) in
accordance with Section 4(a) of the Debenture The Special Redemption shall be in
addition to the Monthly Allowance. In any calendar month in which the Holder
elects to make a Special Redemption, all Holder Redemptions during such calendar
month subsequent to such Special Redemption, shall, provided that the Waiver
Conditions are satisfied, be made in shares of Common Stock, not cash.
Modification to the Debenture. The Company, the Agent and the Holder hereby
agree that the reference to “three (3) Holder Redemption Notices in
Section 4(a)(i)(D) of the Debenture shall be replaced with “five (5) Holder
Redemption Notices.”
Limitation of Waiver; No Modification.
Limitation of Waiver. The waiver set forth above shall be limited precisely as
written and relates solely to clause (i) of the definition of “Equity
Conditions” set forth in Section 1 of the Debenture and solely with respect to
the Specified Months in the manner and to the extent described above and nothing
in this Agreement shall be deemed to:
constitute a waiver of compliance by the Company or any Guarantor with respect
to any other term, provision or condition of the Debenture or any other
Debenture Document, or any other instrument or agreement referred to therein; or
prejudice any right or remedy that the Holder at any time under the Debenture
may now have or may have in the future under or in connection with the Debenture
or any other Debenture Document, or any other instrument or agreement referred
to therein.
No Modification. Other than Section 7 of this Agreement, nothing contained in
this Agreement shall be deemed or construed to amend, supplement or modify the
Debenture Agreement or otherwise affect the rights and obligations of any party
thereto, all of which remain in full force and effect.




--------------------------------------------------------------------------------





Representations, Warranties and Covenants. The Company and each Guarantor
represents and warrants to the Holder that, as of the date hereof that (1) no
Event of Default under the Debenture has occurred or is continuing, (2) the
Company and each Guarantor has complied in all material respects with their
respective obligations under the Debenture Documents, and (3) the Company’s
execution and delivery of this Agreement does not conflict with, and will not
result in a default or violation under, any other agreement or instrument to
which the Company or any Guarantor is a party.
Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company, each Guarantor and the Holder, and each of their
respective successors and assigns.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. The parties agree that the state and
federal courts located in New York County, New York shall have exclusive
jurisdiction over any action, proceeding or dispute arising out of this
Agreement and the parties submit to the personal jurisdiction of such courts.
Counterparts. This Agreement may be executed in any number of counterparts, all
of which shall constitute one and the same agreement, and any party hereto may
execute this Agreement by signing and delivering one or more counterparts.
Delivery of an executed counterpart of this Agreement electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Agreement.
Disclosure. The Company confirms that neither it nor any other person or entity
acting on its behalf has provided Holder or its counsel with any information
that constitutes or might constitute material, nonpublic information.
[Signature Page Follows.]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



Galena Biopharma, Inc.,
as Company
By:    _/s/ Mark W. Schwarz____
Name: Mark W. Schwartz, Ph.D.
Title: President & CEO


Apthera, Inc., as Guarantor


By___/s/ Mark W. Schwarz____
Name: Mark W. Schwartz, Ph.D.
Title: President & CEO


Mills Pharmaceuticals, LLC, as Guarantor

By___/s/ Mark W. Schwarz_____
Name: Mark W. Schwartz, Ph.D.
Title: President & CEO


JGB (Cayman) Newton Ltd., as Holder

By___/s/ Brett Cohen____
Name: Brett Cohen
Title: President & CEO

JGB Collateral LLC, as Agent
By____ s/ Brett Cohen____
Name: Brett Cohen
Title: President




